DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that the predetermined area includes a first retained part and a first removable part that is configured to be removed in a cutting procedure; and a first mark located on the top surface and at one side of the predetermined area, the first mark is opaque to be configured to create a first shadow mark on the bottom surface, the first shadow mark includes a first longitudinal reference side along a longitudinal direction and a first lateral reference side along a lateral direction intersecting the longitudinal direction; and a stiffener located on the bottom surface and including a first longitudinal edge and a lateral edge connected with each other, wherein the stiffener is configured to be adhered to the stiffener mounting area defined on the bottom surface by aligning the first longitudinal edge and the lateral edge of the stiffener with the first longitudinal reference side and the first lateral reference side of the first shadow mark, respectively.  None of the reference art of record discloses or renders obvious such a combination.
Examiner remarks:  The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of the limitations discussed in the above paragraph alone or in combining with other prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HOA C NGUYEN/Primary Examiner, Art Unit 2847